Citation Nr: 1034782	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  95-40 610	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to service connection for a stomach disability.

2.  Entitlement to a compensable rating for scar residuals of a 
left shoulder laceration.

3.  Entitlement to increases in the ratings assigned for 
posttraumatic stress disorder (PTSD) (currently assigned staged 
ratings of 50 percent prior to February 27, 2009 and 70 percent 
from that date).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 
1968 to March 1970.  These matters are before the Board of 
Veterans' Appeals (Board) from an October 1994 rating decision by 
the Los Angeles, California Department of Veterans Affairs (VA) 
Regional Office (RO).  At a November 1996 DRO hearing the Veteran 
withdrew his appeals in two matters, i.e., service connection for 
tinnitus and for immersion hands.  In October 2003, a 
videoconference hearing was held before the undersigned.  A 
transcript of that hearing is associated with the claims file.  
At that hearing, the Veteran withdrew appeals in two further 
matters, i.e., service connection for residuals of a head injury 
and entitlement to compensation under 38 U.S.C.A. § 1151 for a 
left wrist disability.  In May 2004 the matters on appeal (and 
also service connection for cervical and lumbar spine arthritis) 
were remanded for further development.  A June 2008 rating 
decision granted service connection for arthritis of the cervical 
and lumbar spine effective from December 22, 1993 (and also 
granted the Veteran a total disability rating based on individual 
unemployability (TDIU), effective October 1, 1998).  A July 2009 
rating decision increased the rating  for PTSD to 70 percent  
effective February 27, 2009.  As the Veteran has not expressed 
satisfaction with the increase, and it is less than the maximum 
under applicable criteria, the matter remains on appeal.  See AB 
v. Brown, 6 Vet. App. 35 (1993).  From December 22, 2000 to 
February 1, 2001 the Veteran's PTSD rating was assigned a 
temporary total (100%) rating for a period of hospitalization 
(under 38 C.F.R. § 4.29).  Consequently, the matter of the rating 
for PTSD during that period of time is not on appeal.

The issue of service connection for a stomach disability 
is being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
Veteran if any action on his part is required.

FINDINGS OF FACT

1.  At no time during the pendency of this claim (since the award 
of service connection for the disability) is the Veteran's left 
shoulder laceration scar shown to have been poorly nourished with 
repeat ulceration, tender or painful, or productive of any 
limitation of function ; from August 30, 2002, it is also not 
shown to have been a deep scar with an area of at least 6 square 
inches, or unstable. 

2.  From July 20, 2004 (but not earlier), the Veteran's PTSD is 
reasonably shown to have been manifested by psychoneurotic 
symptoms of such severity and persistence as to produce severe 
impairment in the ability to retain employment; totally 
incapacitating psychoneurotic symptoms, demonstrable inability to 
obtain or retain employment, or PTSD symptoms productive of total 
occupational and social impairment are not shown at any time.


CONCLUSIONS OF LAW

1.  A compensable rating is not warranted for the Veteran's left 
shoulder scar.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b), 4.31, 4.40, 4.45, 4.118, Diagnostic Codes (Codes) 
7801- 7805 (as in effect prior to August 30, 2002; from that 
date; and from October 23, 2008).

2.  The Veteran's PTSD warrants staged ratings of 70 percent (but 
not higher) from (the earlier effective date of) July 20, 2004, 
and no more than 50 percent prior to that date.  38 U.S.C.A. 
§§ 1155, 5107 (2002); 38 C.F.R. §§ 4.132, Code 9411 (as in effect 
prior to November 7, 1996) 4.130, Code 9411 (effective November 
7, 1996).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1) (including as amended effective May 30, 
2008, 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice should 
be provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  Mayfield v. 
Nicholson, 444 F 3d. 1328 (Fed. Cir. 2006).

These appeals are from the initial ratings assigned with the 
grant of service connection.  The statutory scheme contemplates 
that once a decision awarding service connection, disability 
ratings, and effective dates has been made, statutory notice has 
served its purpose, and its application is no longer required 
because the claim has already been substantiated.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  
The Veteran is exercising his right to appeal the ratings 
assigned.  An October 1995 statement of the case (SOC) and 
subsequent supplemental SOCs properly provided the Veteran notice 
of the (prior and revised) criteria for rating scars and PTSD, as 
well as further notice on the downstream issues seeking increased 
initial ratings, including of what the evidence showed, and why 
the current ratings were assigned.  He has had ample opportunity 
to respond and supplement the record.  It is not alleged that 
notice in this case was less than adequate.  See Goodwin v. 
Peake, 22 Vet. App. 128 (2008).

Regarding VA's duty to assist, all available pertinent medical 
evidence identified by the Veteran has been obtained.  He was 
afforded VA examinations, including  pursuant to the Board's 
remand, most recently in February and March 2009.  The 
examinations were adequate for rating purposes as they included 
review of pertinent medical history, and the findings reported 
included the information necessary for consideration of the 
applicable rating criteria.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007).  VA's duty to assist the Veteran is met.

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to this 
appeal, has been reviewed.  Although the Board has an obligation 
to provide reasons and bases supporting its decision, there is no 
need to discuss, in detail, every piece of evidence of record.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA 
must review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the relevant 
evidence as appropriate, and the analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the claims.

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4. The percentage ratings in the Rating Schedule represent, 
as far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries incurred 
or aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
more closely approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable rating are not met.  38 C.F.R. § 4.31.

Where (as here) the ratings appealed are the initial ratings 
assigned with a grant of service connection, the entire appeal 
period is for consideration, and separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings." See Fenderson v. West, 12 Vet. App. 
119 (1999).  The RO has assigned "staged" ratings for PTSD, 
each "stage" is for consideration.

Left Shoulder Laceration Scar:

The Veteran's service treatment records (STRs) show that in May 
1969, he sustained a "small abrasion" on the left shoulder 
which was cleaned.  When he was initially seen it was planned 
that he would sleep overnight, and be evaluated on the following 
day.  When he was seen on the next day it was noted that he had 
sustained lacerations and abrasions on the left shoulder, right 
face, and right eye and head (which were cleaned with hydrogen 
peroxide and bacitracin0.   The STRs show further follow-up for a 
right eye injury, but not for the shoulder.  

On August 1970 VA examination, the Veteran reported that he had 
sustained a shrapnel injury to the left shoulder that was 
"completely muscular and allowed to heal after simple first 
aid".  There was no suturing.  His only complaint was occasional 
aching in cold weather.  Examination of the left upper extremity 
revealed a faint, 11/2 inch , widened, flat, supple, painless scar 
overlying the midportion of the left scapula.  There was no 
evidence of shoulder girdle atrophy, and all shoulder/arm motions 
were complete with good muscle power.

On March 1994 VA examination, examination of the left shoulder 
revealed a well-healed shrapnel wound scar, 3.0 cm in length by 
1.0 cm in width; the scar was nontender; a mild amount of 
subcutaneous tissue loss was noted; there was no tenderness, 
edema, or erythema; range of motion was painless and normal.

In a November 1995 statement, the Veteran reported that he 
experiences a lot of left shoulder pain with activity, and that 
he was unable to raise his left shoulder.

On January 2002 examination on behalf of VA, physical examination 
of the left shoulder revealed a 2.5 by 0.5 cm scar; the scar was 
linear, pale and nontender; the texture was soft; the surface was 
elevated; there was no adherence; there was no underlying tissue 
loss; there was no disfigurement; there was no keloid formation; 
there was no limitation of function due to the scar.  
On July 2004 VA examination, physical examination of the left 
shoulder revealed a 2 cm wide scar that was barely visible; the 
scar was not depressed and did not have an abnormal texture; it 
was well-healed and nontender.  Left shoulder superficial wound, 
well healed was diagnosed.

On February 2009 VA examination, physical examination of the left 
shoulder scar revealed that it was nontender and barely 
noticeable (it was  noted that the Veteran had to point out the 
location of the scar); it did not cause limitation of left 
shoulder movement. 

The Veteran has not identified any treatment for his left 
shoulder scar; hence, it must be rated based on the reports of VA 
examinations.  The examinations were thorough/complete; the 
reports note the Veteran's complaints, and describe in detail all 
symptoms and impairment (or lack thereof) clinically noted; they 
are adequate for rating the disability.

The criteria for rating skin disabilities/scars  were revised 
twice during the pendency of this claim/appeal (effective August 
30, 2002 and October 23, 2008).  From their effective dates, in 
turn, the Veteran is entitled to a rating under the revised 
criteria.  VAOGCPREC 3-2000.

Prior to August 30, 2002, a 10 percent rating was warranted under 
Code 7804 for superficial scars that were tender and painful on 
objective demonstration.  Under Code 7803 a 10 percent rating was 
also warranted for superficial scars that were poorly nourished 
with repeated ulceration.  All other scars were rated based on 
the limitation of the affected part under Code 7805.

Effective August 30, 2002, the criteria for rating scars provide 
for a 10 percent rating for a scar that is: superficial and 
painful on examination (Code 7804); a superficial, unstable ( one 
where, for any reason, there is frequent loss of covering of skin 
over the scar)  scar (Code 7803); or a scar that is superficial 
and involves an area or areas of 144 square inches or greater 
(Code 7802).  Under Code 7801, 10 percent or (progressively) 
higher ratings are warranted for scars that are deep or cause 
limited motion based on progressively increasing are involvement 
(beginning with 6 square inches (39 sq. cm.) or greater.  Code 
7805, which has remained unchanged provides for scars (not 
otherwise specified) to be rated based on limitation of function 
of the affected part.

Effective October 23, 2008, a 10 percent rating is warranted for 
a scar (not on the head, face, or neck) when it is: A burn or 
other scar(s) that is deep (associated with underlying soft 
tissue damage) and nonlinear involving an area of at least 6 
square inches (39 sq. cm) (Code 7801); superficial and nonlinear 
involving an area of 144 square inches (929 sq. cm) or greater 
(Code 7802); when there are one or two scars that are painful or 
unstable (Code 7804); or under an appropriate code for limitation 
of function (Code 7805).  38 C.F.R. § 4.118 (effective October 
23, 2008).

Rating the Veteran's left shoulder scar under the various 
criteria in turn (revised criteria from their effective dates), 
the Board finds that a compensable rating is not warranted under 
the criteria in effect prior to August 30, 2002 as the scar is 
never shown to have been poorly nourished or ulcerated (Code 
7803), never shown to have been tender or painful on objective 
demonstration (Code 7804), and never shown to have caused 
limitation of motion (while the Veteran alleged in a 1995 
statement that he cannot raise his left shoulder, examinations 
have consistently found full, painless motion).  See 38 C.F.R. 
§ 4.31.  

Under the criteria that came into effect August 30, 2002, a 10 
percent rating is not  warranted for any period of time because 
the left shoulder scar is additionally not shown to have involved 
an area of 144 square inches (or more)(Code 7802).  Furthermore, 
while there is some conflicting evidence regarding whether the 
scar is deep (a March 1994 VA examination found a mild amount of 
subcutaneous tissue loss, a January 2002 VA examination  found 
there was no underlying soft tissue loss), the scar has never 
been shown to involve an area of 6 square inches or more.  

As the criteria that came into effect October 23, 2008 likewise 
require (for a 10 percent rating) that a deep nonlinear scar be 6 
square inches or more in area (Code 7801), that a superficial 
scar have an area of 144 square inches or more (Code 7802), that 
the scar be painful or unstable (Code 7804), or that the scar 
causes disabling effects (ratable under another appropriate code, 
and none are shown)(Code 7805), a compensable rating under the 
most recent revision is also not warranted.  

In summary, the manifestations of the Veteran's left shoulder 
scar are not shown to have met (where required under 38 C.F.R. 
§ 4.31) or approximated (see 38 C.F.R. § 4.7) any applicable 
criteria for a 10 percent rating.  Consequently, a schedular 
compensable rating for this disability is not warranted.

PTSD:

The Veteran's initial claim of service connection for PTSD was 
received in December 1993; he complained of "nightmares and 
other mental problems".

On February 1994 VA social work evaluation, the Veteran reported 
sleep disturbances with insomnia, combat nightmares, night 
sweats, awakening in a state of fear, and intrusive memories.  

On February 1994 VA examination, the Veteran reported that during 
his tour of duty in Vietnam, he was in constant combat.  He 
reported handling bodies of deceased, and stated that after 12 
months in Vietnam he lost his whole squad.  He reported that he 
experienced terrible nightmares from which he awoke "shaking 
uncontrollably" with fear, rapid heartbeat, sweatiness, and 
feeling cold.  He slept on an average of only five or six hours 
per night.  He related that he carried a gun at all times, as he 
did not feel safe, and that every room in his house had a loaded 
gun at his disposal.  He reported intrusive thoughts, which he 
described as so real that he can smell dead bodies.  He 
occasionally felt anger, but his anxiety was much more severe and 
intense than his problems with anger.  He was able to show 
affection to his four sons and his wife.  He reported problems 
with concentration and irritability.  He was employed and worked 
seven days a week, between 12 and 14 hours a day.  He 
occasionally went fishing and rode his motorcycle.  He claimed 
that his anxiety drove him, to work harder but impacted adversely 
on his ability to socialize - in fact, he reported that he 
avoided large crowds, lines, and crowded stores.  He reportedly 
avoided VA and the "Wall" (or pictures of the Wall) of names of 
servicemen killed in Vietnam.  Viewing a movie about Vietnam 
triggered a nightmare response in him.  Mental status evaluation 
revealed that the Veteran was neat and appropriately dressed; 
there was no evidence of psychosis; he was cooperative with the 
examination process and did not manipulate the material; he did 
not express suicidal or homicidal ideation.  PTSD (multiple 
combat trauma, physical and emotional, in Vietnam with resultant 
recurrent nightmares, flashbacks, intrusive thoughts, panic 
attacks, phobic avoidance of reminders of traumatic events, 
physiologic arousal on exposure of reminders of traumatic events, 
startle reaction, tension, hypervigilance, generalized anxiety, 
and irritability) was diagnosed.

On March 1995 VA social work evaluation, the Veteran reported 
that in spite of taking medication he continued to have sleep 
disturbances with nightmares of combat, anxiety attacks, 
intrusive memories, and tearfulness when he recalls certain 
events in Vietnam.  He continued to work 12 hour days and on 
weekends (to defend against intrusive thoughts and memories).  He 
reported that when he has nightmares, he is very anxious and 
distressed the next day and therefore has to take time off from 
work.

On March 1995 VA examination, the Veteran reported that due to 
increased anxiety he missed from five to seven days of work per 
month.  He reported recurrent vivid nightmares; independent panic 
attacks; hypervigilence; increased startle response; sleep 
disturbances; increasing irritability and temper loss.  He would 
occasionally go to dinner with his wife, and had one or two 
fishing buddies.  He continued to avoid crowded places.  Mental 
status examination revealed that the Veteran presented as tense, 
cooperative, sincere, and did not exaggerate the material; his 
mood was tense and anxious; his affect was appropriate to his 
mood; he was neatly dressed and groomed; there was no evidence of 
psychosis; his cognition, orientation, memory and speech were 
within normal limits; there was no evidence of suicidal or 
homicidal ideation.  PTSD (multiple severe injuries in combat and 
multiple exposure to life-threatening situations, death and 
mutilation with resulting substance abuse, intense generalized 
anxiety, phobic avoidance of reminders of traumatic events, panic 
attacks, pervasive and chronic frequent intrusive thoughts, 
spontaneous panic attacks, startle reaction, physiological 
arousal on reminders of traumatic events, social avoidance, 
relative workaholism, irritability, sleep disturbance, recurrent 
nightmares, sleep panic attacks) was diagnosed.  The global 
assessment of functioning (GAF) score assigned was 50.

In an August 1995 letter, the Veteran's private provider, T.S.D., 
PH.D., opined that the Veteran's PTSD was more debilitating than 
reflected by the current rating; (which was then 10 percent, but 
has since been retroactively increased)  and the only reason he 
was able maintain employment was because of his strong will.

May to August 1998 private treatment records from D.E.P., M.D. 
show continued treatment for PTSD with increasing complaints of 
insomnia, anxiety, and nightmares.

In August 1998 T.S.D., PH.D., commented that the Veteran's 
physical condition was deteriorating fairly rapidly, and noted 
that he was seeing the Veteran for psychological problems, 
including sleep disturbances.

Lay statements from the Veteran, and his wife and acquaintances 
received between 1998 and 2001 are essentially to the effect that 
the Veteran's PTSD symptoms were increasing in severity.

On August 1999 examination on behalf of VA it was noted that the 
Veteran was still working in real estate.  He reported that he 
thought about Vietnam about 30 times in a 24 hour period.  He 
reported that he does not sleep well and when he had nightmares 
about Vietnam did not eat for two or three days.  Mental status 
examination revealed, that the Veteran was somewhat anxious and 
fidgety; his thought process was well communicated and organized; 
he exhibited normal speech; he was alert and oriented in all 
spheres; he denied delusions or hallucinations (he stated that he 
heard things during his sleep); his personal hygiene was 
adequate; his long-term, short-term and immediate memory was 
intact; he denied any obsessive or ritualistic behavior (he 
reported that he locked his door and always had guns besides his 
bed and in his car; he endorsed panic attacks, and denied 
impaired impulse control; he denied suicidal and homicidal 
ideation.

Assessment of PTSD symptoms revealed, essentially that the 
Veteran continued to experience an increase in intrusive 
thoughts, nightmares, avoidance of large crowds; detachment from 
family and friends (he indicated he does not go out much, but 
would rather be alone).  His sleep was a little better with 
medications.  He was always on edge, and experiences anger 
outbursts; difficulty with concentration, was hypervigilent, and 
had exaggerated startle response.  He was assigned a GAF score 
(for PTSD) of 60.

A report of a December 2000 to January 2001 VA hospitalization 
reveals he was admitted for "detox" cocaine abuse and marijuana 
use; that he was also evaluated for PTSD.  He was assigned a GAF 
score of 55.  [Notably, the Veteran was assigned a temporary 
total (100%) rating for his PTSD for this period of 
hospitalization, and the period of time is not for consideration 
herein .]

In a March 2001 statement, J.A.R., PH.D., opined that the 
Veteran's PTSD was severe, and significantly interfered with his 
ability to work and form relationships.  They had recently re-
established contact.  Symptoms noted included intrusive dreams 
and recollections that adversely affect sleep.  It was noted that 
the Veteran's (4th ) wife was divorcing him due to financial 
problems, anger, and absences, and that the Veteran had a severe 
cocaine addiction.

On August 2002 examination on behalf of VA, the Veteran continued 
to report chronic insomnia and intrusive thoughts.  His past 
psychiatric hospitalizations were noted.  On mental status 
evaluation it was noted that the Veteran was appropriately 
dressed and groomed; his behavior was cooperative and 
appropriate; he displayed a somber affect; his speech stuttered 
during emotionally charged issues; his thought process showed 
tight associations and that he reached logical conclusions; his 
thought content showed no severe symptoms of depression; he 
exhibited anxiety related to PTSD; there was chronic insomnia; no 
panic attacks, homicidal or suicidal ideation; he reported 
flashbacks which were not accompanied by auditory or visual 
hallucinations; there were no paranoid or grandiose delusions; 
his impulse control was good; he was oriented in all spheres; his 
cognition and memory were intact; his judgment and insight were 
good.  His GAF score was 51.

On July 20, 2004 VA examination, it was noted that the Veteran 
had stopped working 5 years prior.  He continued to complain of 
an increase in intrusive thoughts (which he stated occurred 100 
to 200 times per day); nightmares and insomnia; startle response 
to loud noises (indicating his response was to dive  to the 
floor); avoidance of large crowds (and if he went out to eat 
sitting in a corner with a view of the door, as he did not like 
having anyone behind him (the examiner noted that during the 
examination, the Veteran had his wheelchair flat against the 
wall); crying spells and increased depression.

Mental status examination revealed that the Veteran arrived 
escorted from a Geriatric Extended Care Unit; he was dressed in 
pajamas; his speech was heavy, thick and slurred; he cried 
easily; his affect was constricted at the depressive end of the 
scale.  He was sedated; exhibited suicidal ideation; and reported 
auditory hallucinations.  There was no evidence of delusions; he 
was oriented in all spheres; there was no impairment in his 
thought process or communications; he showed signs of obsessive 
and ritualistic behavior which interfered with his routine 
activities; he makes three or four perimeter searches inside his 
house every night and then announces that the perimeter is 
secure; he reported panic attacks with intrusive thoughts of 
flashbacks.  The GAF score assigned was 35-40.

In a July 2004 addendum (to the July 2004 VA examination report), 
the examiner (upon detailed review of the Veteran's claims file), 
opined that the previously assigned GAF score of 35 to 40 due to 
PTSD alone was incorrect.  He indicated that the score was mostly 
due to the impairing effect of Valium and Vicodin used for pain.

On March 2009 VA examination, the Veteran reported that if he 
does not stay busy he "drifts back to Nam".  He stated that he 
watches DVDs in the evening and night to help him fall asleep.  
He continued to complain of intrusive thoughts and terrible 
nightmares.  He could not sit with people behind him.  He avoided 
crowded places.  The sound of a helicopter would trigger an 
anxiety attack.  He occasionally attended VFW and American Legion 
meetings.  Mental status evaluation revealed the Veteran was 
cooperative, logical and coherent; able to smile; occasionally 
briefly tearful during the evaluation; no psychosis; moderately 
tense appearing; no suicidal or homicidal ideation.  The GAF 
score assigned was 35 (due to PTSD and to the effects of 
medications prescribed to for PTSD to manage chronic pain from 
injuries.  The examiner opined that the Veteran's service-
connected disabilities and the side effects of his VA-prescribed 
medications rendered the Veteran unemployable.

The regulations pertaining to the rating of psychiatric 
disabilities were amended effective November 7, 1996.  The 
Veteran is entitled to either a rating under the prior criteria 
or (from their effective date) the revised criteria, whichever 
are more favorable.   

The criteria in effect prior to November 7, 1996, provided for a 
50 percent rating when the ability to establish and maintain 
effective or favorable relationships with people was considerably 
impaired; by reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels were impaired so as to produce 
considerable industrial impairment.  

A 70 percent rating was warranted when the ability to establish 
and maintain effective or favorable relationships with people was 
severely impaired; psychoneurotic symptoms were such severity and 
persistence that there was severe impairment of the ability to 
obtain work or retain employment.  

A 100 percent rating required that the attitudes of all contacts 
except the most intimate were so adversely affected as to result 
in virtual isolation in the community.  There had to be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought and behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  The veteran 
must be demonstrably unable to obtain or retain employment.  38 
C.F.R. Part 4, Code 9411 (1996).

Under the revised general rating formula for the evaluation of 
mental disorders, 38 C.F.R. § 4.130, Code 9411, effective 
November 7, 1996:

PTSD warrants a 100 percent rating where there is total 
occupational and social impairment due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to time 
or place; memory loss for names of close relatives, own 
occupation, or own name.  

A 70 percent rating is warranted where there is occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.

A 50 percent rating is warranted where there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  38 C.F.R. 
§ 4.130, Code 9411.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the Veteran's capacity for 
adjustment during periods of remission.  38 C.F.R. § 4.126(a).  
The rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of the 
level of disability at the moment of the examination.  Id.  
However, when evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation on the basis of 
social impairment.  38 C.F.R. § 4.126(b).

The GAF score is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 
(1996).  A GAF score of 31 to 40 reflects some impairment in 
reality testing or communication (e.g., speech at times 
illogical, obscure, or irrelevant) OR major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood.  A score of 41 to 50 is assigned where there 
are "[s]erious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job)."  A score of 51 to 60 
reflects that there are "[m]oderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers)."  A score of 
61 to 70 indicates the examinee has some mild symptoms or some 
difficulty in social, occupational, or school functioning, but 
generally functions pretty well with some meaningful 
interpersonal relationships.  DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (DSM-IV) (4th ed. 1994).   

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21.

On close review of the evidentiary record the Board finds that 
the Veteran's PTSD warrants the current (70 percent) rating from 
(the earlier effective date of) July 20, 2004.  A VA examination 
on that date revealed (for the first time) persistent symptoms 
consistent with the schedular criteria for a 70 percent rating. 
i.e., slurred speech, constricted effect, suicidal ideation.  He 
reported some obsessive/ritualistic behavior.  The GAF score 
assigned (35-40) likewise reflects that there were considered to 
be symptoms consistent with the criteria for a 70 percent rating, 
as the score reflects some impairment in reality testing or 
communication, or major impairment in several areas.  A 70 
percent rating was not warranted prior to that date, as neither 
VA examination findings nor GAF scores (50 or above prior to July 
20, 2004) assigned reflected that there were psychoneurotic 
symptoms productive of severe impairment in the ability to 
establish or maintain effective or favorable relationships with 
people or occupational and social impairment with deficiencies in 
most areas.  Notably, while the Veteran stopped working 
apparently in October 1998, in part this was attributed to 
disabilities other than PTSD; he continued to enjoy fishing, and 
through the July 2004 examination was still going out to eat 
(albeit requiring a view of the door).  The Board observes that 
the statement by the private provider in March 2001 suggesting 
that the Veteran had severe impairment due to PTSD was 
unaccompanied by any detailed description of symptoms (and 
inadequate for an accurate assessment of the Veteran's mental 
disability at the time).  Notably, the provider reported he had 
just re-established contact with the Veteran. 

Although the Veteran complains of self-isolation and intrusive 
thoughts, the Board is satisfied, upon review of the entire 
record, including the most recent VA psychiatric examination, 
that the Veteran's mental disorder does not manifest itself in 
such totally incapacitating psychoneurotic symptoms, bordering on 
gross repudiation of reality with disturbed thought or behavioral 
processes associated with all daily activities, as to produce 
total and occupational impairment; thereby requiring a 100 
percent disability rating under 38 C.F.R. § 4.130 (1996) or 
§ 4.126(a) (2009).  He is not, in fact, virtually isolated in the 
community.  He has reported that he attends occasional meetings 
at the VFW and American Legion.  He is oriented; so gross 
repudiation of reality is not shown.  Delusions, hallucinations, 
memory loss and grossly inappropriate behavior are also not 
shown.  In fact, none of the symptoms which distinguish a 100 
percent rating from a 70 percent rating under the criteria in 
effect either before and since November 7, 1996 are shown. 
Accordingly, a 100 percent schedular rating is not warranted.




Extraschedular consideration:

The Board also has considered whether the Veteran's claims 
warrant referral for extraschedular consideration.  Under Thun v. 
Peake, 22 Vet App 111 (2008), there is a three-step inquiry for 
determining whether a Veteran is entitled to an extraschedular 
rating.  First, it must be determined whether the disability 
picture is such that schedular criteria are inadequate, i.e., 
whether there are manifestations of impairment that are not 
encompassed by the schedular criteria.  Second, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology, and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether the Veteran's disability picture requires the assignment 
of an extraschedular rating.  

Here, comparing the manifestations of the Veteran's left shoulder 
scar and PTSD with the applicable schedular criteria, the Board 
finds that nature of the manifestations and severity of 
associated impairment shown throughout are wholly encompassed by 
the schedular criteria.  Consequently, the schedular criteria are 
not inadequate, and referral for consideration of an 
extraschedular rating is not necessary.  

As was noted above, the Veteran has been granted TDIU.  


ORDER

A compensable rating for residuals of a left shoulder abrasion, 
to include a scar is denied.

An earlier effective date of July 20. 2004 is granted for the 
assignment of a 70 percent rating for the Veteran's PTSD, subject 
to the regulations governing payment of monetary awards; a 100 
percent schedular rating for PTSD is denied.


REMAND

Regarding entitlement to service connection for a stomach 
disorder, the Veteran testified in October 2003 that such 
disorder manifested by pyloric stenosis, was caused by his 
traumatic injury in service (page 28 of the hearing transcript).  
The Board requested a VA gastrointestinal examination to 
ascertain the etiology of the Veteran's pyloric stenosis.  
Specifically, the examiner was to provide a diagnosis for any 
current disorder shown and opine whether or not such disorder was 
related to service, to include specifically the trauma in 
service.

On February 2009 VA examination, C.H., N.P. opined:

"My diagnosis on the stomach problems is that it is not 
likely that this is related to a service-connected 
condition."

The February 2009 VA examiner's opinion is nonresponsive to the 
Board's remand request, and is inadequate for rating purposes,.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Specifically:  
The examiner did not (as requested) assign a diagnosis for the 
disability/stomach problems found, did not explain the rationale 
for her conclusion, anddid not opine whether or not the stomach 
disorder was related to trauma in service.

Accordingly, this matter must be remanded, once again, for the 
medical opinion sought.  See Stegall v. West, 11 Vet. App. 268 
(1998).  

The case is REMANDED for the following action:

1.	The RO should arrange for another VA 
gastrointestinal examination of the 
Veteran.  The examiner should review the 
claims file, identify by medical diagnosis 
any/and all stomach disability found, and 
opine whether it is at least as likely as 
not (50 percent or better probability) 
that any such stomach disorder is related 
to the Veteran's service (and specifically 
to trauma therein).  Any indicated tests 
or studies should be completed.  The 
examiner must explain the rationale for 
the opinion.

2.	The RO should then readjudicate the claim.  
If it remains denied, the RO should issue 
an appropriate supplemental SOC and afford 
the Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


